Citation Nr: 1630207	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement an increased rating for service-connected nephrolithiasis, ureterolithiasis, cystic kidney disease with voiding dysfunction and scar, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to December 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the matter is now with the RO in Milwaukee, Wisconsin.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her April 2014 substantive appeal, the Veteran requested a hearing in the Central Office (CO) in Washington, D.C., before a member of the Board.  In May 2016, the Board sent a letter to the Veteran showing that her CO hearing was scheduled to occur on July 6, 2016.  That letter was returned.  In June 2016, VA received a properly executed Appointment of Veterans Service Organization as Claimant's Representative form, appointing Disabled American Veterans as the new representative.  VA also received correspondence from DAV indicating that the Veteran had moved from California to Wisconsin and was requesting a live videoconference hearing.  VA sent a letter to the Veteran in late June 2016 acknowledging her request for a videoconference hearing, but the Veteran was marked a no-show to her scheduled July 2016 CO hearing.   

In light of the above, the Board finds that remand is necessary to provide the Veteran a hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2015).  As videoconference hearings are scheduled at the RO, remand is required in order to afford the Veteran with her requested hearing. See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  She should be notified in writing of the date, time, and location of the hearing.  A copy of the notice scheduling the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



